A


                             (£aixrt of Appeals
                     Wxftlf Ststrtri nf Okxas ai Dallas
                                        JUDGMENT

LOYD PHELL BLACK, Appellant                  Appeal from the County Criminal Court
                                             of Appeals No. 1 of Dallas County, Texas.
No. 05-94-00221-CR                 V.        (Tr.Ct.No. MC93-A-7452-D).
                                             Opinion delivered per curiam before Chief
THE STATE OF TEXAS, Appellee                 Justice Thomas and Justices Wright and
                                             Moseley.

      Based on the Court's opinion of this date, the judgment of the trial court is
AFFIRMED.




Judgment entered April 30, 1997.
AFFIRMED and Opinion Filed April 30, 1997




                                                          In The

                                      Qlcurt of Appeals
                              JRftif Itsirtri of (Bi>xas at Dallas
                                                No. 05-94-00221-CR



                                      LOYD PHELL BLACK, Appellant




                                      THE STATE OF TEXAS, Appellee


                   On Appeal from the County Criminal Court of Appeals No. 1
                                               Dallas County, Texas
                                  Trial Court Cause No. MC93-A-7452-D



                                          OPINION PER CURIAM

                  Before Chief Justice Thomas and Justices Wright and Moseley

         Loyd Phell Black appeals from his conviction, following a jury trial de novo in the

county criminal court of appeals, for failure to maintain financial responsibility.1 The jury

assessed punishment at a $300 fine. Appellant is prosecuting this appeal pro se. The

transcript was filed in this cause on March 25, 1994. No statement of facts has been filed


     1See Act of May 27, 1991, 72d Leg., R.S., ch. 242, §10.05,1991 Tex. Gen. Laws 1032,1032, repealed by Act of May 12,
1995, 74th Leg., R.S., ch. 165, § 24(a), 1995Tex. Gen. Laws 1870, 1870 (recodified at Tex. Trans. Code Ann. § 601.191
(Vernon Supp. Pamph. 1997)).
 in this cause. On February 14, 1997, this Court sent appellant aletter telling him that                                since



no statement of facts had been filed, we presumed that none would be forthcoming and
would submit the appeal on the transcript alone.2 We directed appellant to file his brief by
March 16, 1997. The letter further stated that if appellant did not file his brief within the

time specified, we may submit this cause without a brief. We received no response from
appellant. Accordingly, we submit this appeal without briefs.

          Absent a brief, no points of error are properly before this Court. Having found no
fundamental error, we affirm the trial court's judgment.

                                                    PER CURIAM



Do Not Publish
Tex. R. App. P. 90




       The docket sheet contains an entry that a hearing was held regarding appellant's claim of indigency and the trial court
found that appellant was not indigent.